Title: To Benjamin Franklin from Gourlade & Moylan, 31 January 1781
From: Gourlade & Moylan
To: Franklin, Benjamin


Honord Sir
L’Orient 31 Januer 1781
We received the honor of your Letter of the 20th. inst. and in consequence of it’s contents, we have paid Cap: Nicholasson Broughton of Marble-Head, seventy two Livres, for wch. you will find his rect. Inclosed & for wch sum we have debited your acct.
The Ship Marquis of Fayette do’s not yet appear.
We have the honor to be with the utmost respect Honord Sir Your most obt & most humble sts
Gourlade & Moylan
The Honorable Doctor B. Franklin &ca &ca
 
Addressed: The / honorable Doctor Binjamin Francklin / à Passy
Notation: Gourlade & Moylan 31 Jan. 81
